Citation Nr: 1108565	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  05-41 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a lung disorder, claimed as the result of herbicide exposure.  

2.  Entitlement to service connection for peripheral neuropathy of the upper extremities.  

3.  Entitlement to service connection for peripheral neuropathy of the lower extremities.  

4.  Entitlement to a disability evaluation in excess of 50 percent for posttraumatic stress disorder for the period prior to April 28, 2008.  

5.  Entitlement to a disability evaluation in excess of 70 percent for posttraumatic stress disorder for the period on and after April 28, 2008.  

6.  Entitlement to a total rating for compensation purposes based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to January 1971.  He served in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2005 rating decision of the North Little Rock, Arkansas, Regional Office (RO) which reopened and granted the Veteran's claim of entitlement to service connection for posttraumatic stress disorder (PTSD); assigned a 50 percent evaluation for that disability; and effectuated the award as of August 3, 2004.  In July 2005, the RO, in pertinent part, determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for a lung disorder claimed as the result of herbicide exposure and denied service connection for a heart disorder.  In December 2005, the RO determined that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for a lung disorder claimed as the result of herbicide exposure and denied the claim on the merits.  

In April 2006, the RO denied, in pertinent part, service connection for right upper extremity peripheral neuropathy, left upper extremity peripheral neuropathy, right lower extremity peripheral neuropathy, left lower extremity peripheral neuropathy, basal cell carcinoma, and impotence; a total rating for compensation purposes based on individual unemployability, and special monthly compensation based on loss of use of a creative organ.  In February 2007, the Veteran was afforded a hearing before the BVA.  In October 2007, the Board returned the Veteran's appeal to the RO for additional action.  

In January 2009, the Board denied service connection for a heart disorder, basal cell carcinoma, and impotence; denied special monthly compensation based on the loss of use of a creative organ; and remanded the issues of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a lung disorder claimed as the result of herbicide exposure; service connection for both peripheral neuropathy of the upper extremities and peripheral neuropathy of the lower extremities; an initial evaluation in excess of 50 percent for his PTSD; and a total rating for compensation purposes based on individual unemployability to the RO for additional action.  

In August 2010, the evaluation for the Veteran's PTSD was increased from 50 to 70 percent and effectuated the award as of April 28, 2008.  

As to the issue of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a lung disorder claimed as the result of herbicide exposure, the Board is required to consider the question of whether new and material evidence has been received to reopen the Veteran's claim without regard to the RO's determination in order to establish the Board's jurisdiction to address the underlying claim and to adjudicate the claim on a de novo basis.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Board observes that the Veteran has appealed from the initial evaluation assigned for his service connected PTSD.  In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) addressed a similar appeal and directed that it was specifically not a claim for an increased disability evaluation.  However, the Court did not provided a specific name for the issue in lieu of "increased disability evaluation."  In the absence of such direction, the Board has framed the issues as entitlement to an evaluation in excess of 50 percent for the Veteran's PTSD for the period prior to April 28, 2008, and an evaluation in excess of 70 percent for his PTSD for the period on and after April 28, 2008.  The Veteran is not prejudiced by such action.  The Board has not dismissed any issue and the law and regulations governing the evaluation of disabilities are the same regardless of how the issues are styled.  

The issues of service connection for a lung disorder (on the merits), peripheral neuropathy of the upper extremities, and peripheral neuropathy of the lower extremities; the evaluation of the Veteran's PTSD; and a total rating for compensation purposes based on individual unemployability are addressed in the REMAND portion of the decision below.  


FINDINGS OF FACT

1.  An unappealed rating decision dated in June 1999 denied service connection for a lung disorder claimed as the result of herbicide exposure.  

2.  The evidence submitted since the June 1999 rating decision denying service connection for a lung disorder relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim

CONCLUSION OF LAW

The June 1999 rating decision denying service connection for a lung disorder, claimed as the result of herbicide exposure, is final, but new and material evidence has been submitted to reopen the claim of entitlement to service connection for a lung disorder claimed as the result of herbicide exposure.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 20.1103 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board reopens and remands the Veteran's claim of entitlement to service connection for a lung disorder claimed as the result of herbicide exposure to the RO for further action.  As such, no discussion of the VA's duty to notify and assist is necessary.  

Generally, absent the filing of a Notice of Disagreement (NOD) within one year of the date of mailing of the notification of the initial review and determination of a Veteran's claim and the subsequent filing of a timely substantive appeal, a rating determination is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2010).  


I.  Prior RO Decision

In June 1999, the VA denied service connection for a lung disorder claimed as the result of herbicide exposure as the claimed disorder "did not happen in military service, nor was it aggravated or caused by service."  The Veteran was informed in writing of the adverse decision and his appellate rights in June 1999.  He did not submit a NOD with the decision.  

The evidence considered by the VA in formulating its June 1999 rating decision may be briefly summarized.  The Veteran's service treatment records make no reference to a lung disability.  His service personnel records indicate that he served in the Republic of Vietnam.  In his March 1999 claim for service connection, the Veteran sought service connection for a "lung condition related to Agent Orange."  The VA clinical documentation then of record makes no reference to a chronic lung disorder.  

II. New and Material Evidence

Title 38 of the Code of Federal Regulations states, in pertinent part, that:

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence submitted since the June 1999 rating decision denying service connection for a lung disorder claimed as the result of herbicide exposure consists of VA examination and clinical documentation, private clinical documentation, the transcript of the February 2007 hearing before the BVA; written statements from the Veteran, his spouse, and associates; and a photograph of the Veteran.  

In his February 2004 application to reopen his claim of entitlement to service connection for a lung disorder, the Veteran conveyed that he had been "hospitalized with heart and lung problems" which were "a result of some type of virus I had in Southeast Asia."  

A March 2004 computerized tomography study from M. T. H., M.D., revealed findings consistent with bilateral lower lobe air-space disease, bilateral pleural effusion, and "previous granulomatous disease."  VA clinical documentation dated in March 2004 states that the Veteran had a history of chronic obstructive pulmonary disease (COPD).  

A January 2006 written statement from the Veteran's spouse indicates that she was a nurse.  She stated that the Veteran had been hospitalized at Sparks Hospital, Fort Smith, Arkansas, in February 2004 for pulmonary complaints.  The Veteran's treating infection control specialist "concluded that [the Veteran] picked up some kind of 'bug' virus, etc., during his tour of duty in Southeast Asia and it had lain dormant all these years until [the Veteran] was weak enough for the bug to manifest itself."  An August 2010 written statement from the Veteran's spouse clarifies that she was a registered nurse.  

The Board finds that the Veteran's February 2004 application to reopen his claim, Dr. H.'s March 2004 computerized tomography study, the March 2004 VA clinical documentation, and the January 2006 and August 2010 written statements from the Veteran's spouse constitute new and material evidence in that they are of such significance that they raise a reasonable possibility of substantiating the Veteran's claim for service connection.  These documents reflect that the Veteran has a chronic lung disorder which has been attributed by the Veteran's spouse, a registered nurse, to his service in the Republic of Vietnam.  As new and material evidence has been received, the Veteran's claim of entitlement to service connection for a lung disorder claimed as the result of herbicide exposure is reopened.  


ORDER

New and material evidence having been submitted, the claim for service connection for a lung disorder, claimed as the result of herbicide exposure, is reopened, and to this extent only, the appeal is granted.  


REMAND

In light of its reopening above, the Veteran's claim of entitlement to service connection for a chronic lung disorder claimed as the result of herbicide exposure is to be determined following a de novo review of the entire record.  

The Veteran asserts that: service connection is warranted for both a chronic lung disorder secondary to his service in the Republic of Vietnam including his presumed herbicide exposure and chronic peripheral neuropathy of the upper and lower extremities secondary to his service connected Type II diabetes mellitus; increased evaluations for his PTSD are warranted as his psychiatric disability is productive of essentially complete social and vocational impairment; and his service connected disabilities alone rendered him unable to secure and to follow any form of substantially gainful employment.  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In her January 2006 written statement, the Veteran's spouse relates that the Veteran was treated for a chronic pulmonary disorder secondary to his service in the Republic of Vietnam in February 2004 at Sparks Hospital, Fort Smith, Arkansas.  In her August 2010 written statement, the Veteran's spouse conveyed that the Veteran attended "a PTSD group weekly in Fort Smith," Arkansas.  Clinical documentation of the cited treatment is not of record.  

The VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

A March 2004 VA treatment record states that the Veteran was in receipt of Social Security Administration (SSA) disability benefits.  In her August 2010 written statement, the Veteran's spouse reiterated that the Veteran was in receipt of SSA disability benefits.  Documentation of the Veteran's SSA award of disability benefits, if any, and the evidence considered by the SSA in granting or denying the Veteran's claim is not of record.  The Court has clarified that the VA's duty to assist the Veteran includes an obligation to obtain the records from the SSA.  Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  

The Veteran has not been afforded a VA examination for compensation purposes which addresses the nature and etiology of his chronic lung disabilities.  

In reviewing the claims files, the Board notes that there is an apparent conflict in the clinical record as to whether the Veteran currently has chronic peripheral neuropathy of the extremities.  The report of a January 2006 VA examination for compensation purposes states that: the Veteran exhibited "symptoms of peripheral neuropathy related to diabetes;" was diagnosed with peripheral neuropathy; and the examining VA physician's assistant concluded that the Veteran's peripheral neuropathy predated his diabetic diagnosis and therefore was not etiologically related his service connected Type II diabetes mellitus.  A May 2006 written statement from E. G. S., M.D., conveys that the Veteran "suffers from peripheral neuropathy caused by diabetes mellitus."  The report of a September 2009 VA examination for compensation purposes concluded that "there is no evidence of peripheral neuropathy."

The Veteran was last afforded a VA psychiatric examination for compensation purposes in September 2009.  In reviewing the record, the Board observes that the Veteran's PTSD appears to have increased in severity since the September 2009 VA evaluation.  In her August 2010 written statement, the Veteran's spouse conveys that: the Veteran's "mental status has greatly changed;" he "takes too many medications to work;" and he "speaks of death daily."  

The VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Board finds that further VA evaluation would be helpful in resolving the issues raised by the instant appeal.  

Therefore, in order to give the Veteran every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Accordingly, this case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all post-service treatment of his chronic lung/pulmonary disabilities and claimed chronic peripheral neuropathy and treatment after September 2009 for his service connected PTSD including the names and addresses of all health care providers.  Upon receipt of the requested information and the appropriate releases, contact E. G. S., M.D., Sparks Hospital, and all other identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If any identified treatment records are not ultimately received, the Veteran should be notified per 38 C.F.R. § 3.159(e).  

2.  Associate with the claims folders all VA clinical documentation pertaining to treatment of the Veteran, not already of record, dated from September 2009.  

3.  Contact the SSA and request that it provide documentation of the Veteran's award of disability benefits or the denial thereof and copies of all records developed in association with the award or the denial for incorporation into the record.  

4.  After completion of the action requested in paragraphs 1 through 3 above, the Veteran should then be afforded an examination to address the nature and etiology of any chronic lung/pulmonary disorders.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The examiner is requested to review all pertinent records associated with the claims file, particularly service treatment records, and offer comments and an opinion, as to whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that any identified lung/pulmonary disorder had its onset during active service; is etiologically related to the Veteran's Vietnam War experiences and presumed herbicide exposure, is otherwise related to active service, and/or is etiologically related to and/or increased in severity beyond its natural progression due to his Type II diabetes mellitus and other service connected disabilities.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the claims file, must be made available to the examiner for review in connection with the examination.

5.  After completion of the action requested in paragraphs 1 through 3 above, the Veteran should then be afforded an examination to address the nature and etiology of any peripheral neuropathy of the upper and lower extremities.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The examiner is requested to review all pertinent records associated with the claims file, particularly service treatment records, and offer comments and an opinion, as to whether the Veteran currently has lower extremity peripheral neuropathy, and if not, the examiner should specifically state that fact.  

The examiner should also comment and offer an opinion as to  whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that any identified peripheral neuropathy had its onset during active service, is etiologically related to the Veteran's Vietnam War experiences and presumed herbicide exposure, is otherwise related to active service, and/or is etiologically related to and/or increased in severity beyond its natural progression due to his Type II diabetes mellitus and other service connected disabilities.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the claims file, must be made available to the examiner for review in connection with the examination.

6.  After completion of the action requested in Paragraphs 1 through 3 above, the Veteran should be afforded a psychiatric examination to ascertain the severity and manifestations of his PTSD.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The examiner is requested to review all pertinent records associated with the claims file, and following this review and the examination, the examiner is requested to report complaints and clinical findings in detail.  In doing so the examiner is requested to assign an Axis V diagnosis (Global Assessment of Functioning Scale score), consistent with the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, that represents only the symptomatology attributable the Veteran's service connected disability.  

Lastly, the examiner is requested to offer an opinion as to the degree of functional impairment the Veteran's PTSD produces in his capacity for performing substantially gainful employment and whether such employment is possible given the severity of the PTSD.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the claims file, must be made available to the examiner for review in connection with the examination.

When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran is free to submit any additional evidence and/or argument he desires to have considered in connection with his current appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


